Citation Nr: 0828879	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the abdomen, Muscle Group XIX, with fracture 
of the ischium, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployment due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from September 1945 
to February 1947.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions in January 2002 and September 
2007 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound to the abdomen with fracture of the ischium result in 
no more than moderate impairment of Muscle Group XIX.

2.  The veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of gunshot wound to the abdomen, affecting 
Muscle Group XIX, with fracture of the ischium, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code (DC) 5319 (2007).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

With respect to the claim for TDIU, the VCAA duty to notify 
was satisfied by way of letter sent to the veteran in April 
2007 which fully addressed the notice elements, and was sent 
prior to the initial RO decision in this matter.  

In letters dated in March 2003 and May 2006, the RO informed 
the veteran of its duty to assist him in substantiating his 
increased rating claim under the VCAA, and the effect of this 
duty upon his claim.  However these letters post-dated the 
RO's January 2002 rating decision.  The increased rating 
claim was then readjudicated in multiple SSOCs dated between 
January 2004 and December 2007, which contained a list of all 
evidence considered, a summary of adjudicative actions, 
included all pertinent laws and regulation, including the 
criteria for evaluation of the veteran's disabilities, and an 
explanation for the decision reached.  For these reasons, to 
whatever extent there may have been any error in the quality 
or timing of the VCAA notice, VA's burden of rebutting the 
presumption of prejudice as to the VCAA notice has been 
satisfied, because the essential fairness of the adjudication 
has not been affected.  The untimely notice explained what 
was needed in order to support his claims, thus conferring 
actual knowledge of the claim requirements upon the claimant 
and was then followed by appropriate readjudication.  

These letters informed the veteran of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  Although no 
longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
RO also sent him a letter in March 2006 informing him of the 
information required by Dingess, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran and it is not prejudicial to proceed to a final 
decision in this appeal.  See Sanders v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's in-
service and post-service treatment reports are of record, and 
the RO obtained several VA medical opinions during the course 
of this appeal, the most recent in 2006 and 2007.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Gunshot wound to the abdomen affecting Muscle Group XIX

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

The veteran is rated as 10 percent disabled for residuals of 
a gunshot wound to the abdomen, Muscle Group XIX, with 
fracture of the ischium under DC 5319.  He is also rated as 
30 percent disabled for urethral stricture, traumatic, 
associated with the gunshot wound to the abdomen, under DC 
7518.  

Under DC 5319, Muscle Group XIX controls the support and 
compression of the abdominal wall and lower thorax; the 
flexion and lateral motions of the spine; and synergists in 
strong downward movements of the arm.  It includes the 
muscles of the front of the abdominal wall: (1) rectus 
abdominus; (2) external oblique; (3) internal oblique; (4) 
transversalis; and (5) quadratus  lumborum.  A 10 percent 
rating reflects a moderate disability.  A 30 percent 
evaluation is assigned for a moderately severe disability.  
The maximum rating of 50 percent is assigned for severe 
disability.  See 38 C.F.R. §§ 4.55, 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56. 

A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  To be entitled to a 
moderate disability evaluation, service department records or 
other evidence of inservice treatment for the wound must be 
found.  Objective findings must include the entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or a lower threshold of fatigue when 
compared to the sound site must also be found.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability includes a through and through 
or deep penetrating wound by a small high velocity missile or 
large low velocity missile with debridement, prolonged 
infection, or sloughing of the soft parts, and intermuscular 
scarring.  Objective findings must include the entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications of palpation 
on loss of deep fascia, muscle substance, or normal firm 
resistance of muscle compared with the sound side must be 
noted.  Tests of strength and endurance (compared with the 
sound side) must demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with a shattered bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings must 
include a ragged, depressed and adherent scars indicating 
wide damage to the muscle groups in the missile track.  
Palpation must show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles must swell 
and harden abnormally in contraction.  Tests of strength, 
endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  X-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile, or adhesion 
of the scar to one of the long bones, scapula, or pelvic 
bones, with epithelial sealing rather than the true skin 
covering in an area where the bone is normally protected by 
muscle, would also indicate signs of severe muscle 
disability.  Visible or measurable atrophy, adaptive 
contractions of an opposing group of muscles, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and induration or atrophy of an 
entire muscle following simple piercing by a projectile would 
also indicate a severe muscle injury.  38 C.F.R. § 
4.56(d)(4).  

The current 10 percent rating was based on the veteran's 
service treatment records (STRs), which show that he 
sustained a penetrating gunshot wound, rated at a minimum as 
a moderate disability.  See 38 C.F.R. 4.56(b).  The original 
wound was described as severe with a simple, complete, 
comminuted, fracture of the ascending ramus of the right 
ischium.  The veteran underwent abdominal exploratory and 
debridement of the entrance and exit wounds.  The wounds 
healed satisfactorily and he was eventually returned to duty.  
There was no evidence of extensive debridement, prolonged 
infection, or sloughing of soft parts, with intermuscular 
binding and/or scarring, indicative of wound that was 
moderately severe.  

Likewise, the post-service evidence does not confirm any 
impairment consistent with moderately severe or severe muscle 
injury.  In connection with his recent claim for increase, 
the veteran underwent VA examination in November 2002.  At 
that time he provided a limited set of symptoms that were 
primarily genitourinary in nature.  Examination of abdominal 
muscle group XIX revealed no abnormalities.  The examiner 
concluded that overall the veteran's symptoms did not show 
any tangible evidence of a muscle injury due to the gunshot 
wound.  


During a subsequent VA examination in October 2005, the 
veteran denied abdominal pain or pain at the entry and exit 
wounds.  He stated that at the time of the injury in 1947 
there were no complications from the surgery and he returned 
to military service.  Examination of muscle group XIX 
revealed no significant abnormality.  There was a small 1/2-
inch scar about the penis which was well healed.  There was 
no sensitivity or tenderness on palpation of the scar and no 
adhesions.  There was no evidence of tendon, bone, joint, or 
nerve damage.  Muscle strength was normal with no herniation 
seen.  The exit wound in the lower buttock was also well 
healed with no sensitivity or tenderness and no adhesions or 
bone, joint, or nerve damage.  Muscle strength and joint 
functions were all normal.  The examiner concluded the muscle 
injury was stable.  

Despite the veteran's complaints, the recent VA examinations 
do not confirm any impairment consistent with moderately 
severe muscle injury.  Neither examiner has reported a 
moderate or extensive loss of deep fascia or of muscle 
substance of the abdomen.  Nor was there evidence of ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups or soft flabby muscles in the area of the 
wound.  The muscles were not shown to swell and harden 
abnormally in contraction.  The examination findings do not 
demonstrate evidence of muscle herniation or significant loss 
of muscle strength.  Therefore the veteran's complaints are 
encompassed by the relevant rating criteria shown in the 
requirements for moderate muscle injuries under 38 C.F.R. § 
4.56, and are not entitled to a higher rating than 10 
percent.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

III.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2007).




Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

At the time the veteran filed his claim in 2007, service 
connection was in effect for the following disabilities: 
urethral stricture, traumatic, rated as 30 percent disabling; 
gunshot wound, right hip, muscle injury, group XVII, rated as 
20 percent disabling; gunshot wound, abdomen, muscle injury, 
group XIX, defective hearing and tinnitus, each rated as 10 
percent disabling; and peritoneum adhesions and atrophy of 
the left testicle, each rated as noncompensably (0 percent) 
disabling.  The combined rating for the service-connected 
disabilities is 60 percent.  Thus, he does not meet the 
minimum percentage requirements for consideration of a TDIU 
under 38 C.F.R. § 4.16(a).




Notwithstanding his 60 percent combined evaluation, the 
veteran claims that his service-connected urethral stricture, 
tinnitus, and testicle atrophy render him totally 
unemployable.  In his formal claim (VA Form 21-8940) for 
TDIU, he indicated that he only completed third grade and had 
no other education or training.  He has been retired since 
1990.  His most recent employment, prior to retirement, was 
in the laundry facility of a state hospital for 19 years.  

Despite the veteran's assertions and his functional 
impairment due to his service-connected disabilities, the 
medical evidence of record does not show that he is unable to 
obtain and maintain substantially gainful employment due to 
his service-connected disabilities.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The veteran underwent multiple VA and private examinations of 
his service-connected gunshot wound residuals between 2001 
and 2007.  In general, the clinical evaluations were negative 
for any significant problems and offered no indication that 
the service-connected abdominal or right hip disabilities 
rendered the veteran unable to work at a substantially 
gainful occupation.  Specifically evaluation of the gunshot 
wound residuals in November 2002 revealed no significant 
abnormality of the abdominal muscles and range of motion of 
the right hip was only mildly painful, consistent with the 
veteran's age.  The examiner noted that although the veteran 
reported leaving the workforce due to abdominal and hip pain, 
neither was severely disabling.  During subsequent VA 
examination in 2005 the veteran denied abdominal or hip pain.  
The remaining examination reports reflect the veteran's 
longstanding history recurrent urethral strictures and 
chronic testicular pain.  However, none of the examiners 
indicated that the veteran's service-connected genitourinary 
problems precluded him from securing or following a 
substantially gainful occupation.  

Rather, in statements dated in April 2007 the veteran's 
private and VA treating physicians, both indicated that the 
veteran had multiple medical problems including chronic low 
back pain, coronary artery disease, heart failure, chronic 
testicular pain, diabetes, hypertension, hyperlipidemia, and 
recurring urethral stricture, all of which render him unable 
to perform any physical work for the foreseeable future.  

In May 2007, the veteran was sent for VA examination to 
assess the current state of his service-connected 
disabilities and their impact on his employability.  It was 
the opinion of the examiner in general that the veteran's 
unemployability was caused by both service-connected and non 
service-connected disabilities.  

At that time the examiner noted the veteran's history of 
gunshot wound in the groin in 1946 with problems of urinary 
strictures and recurrent urinary tract infections.  In 1978, 
as a complication of surgery, the veteran developed an 
infection of the left testicle which caused atrophy, chronic 
pain and erectile dysfunction.  He also reported trouble 
starting his stream of urine, but denied any incontinence, 
kidney disease, or kidney stones.  The veteran had been 
hospitalized with epididymitis in 2006 and treated with 
antibiotics.  The veteran's past medical history was 
significant for diabetes, coronary artery disease, congestive 
heart failure, hypertension, chronic atrial fibrillation and 
degenerative joint disease.  He wore a hearing aid in the 
left ear.  It was noted that the veteran was a farmer by 
occupation and had stopped working in 1990 due to financial 
difficulties.  

Genitourinary examination revealed mild atrophy of the left 
testicle, which was nontender on palpation.  The exit wound 
was well healed.  There was no nerve damage and muscle 
strength was normal.  The clinical impression was gunshot 
injury, complications of urethral strictures requiring self-
dilatation, recurrent urinary tract infections, erectile 
dysfunction, and left testicular atrophy.  The examiner 
concluded that the veteran's other medical conditions 
including hypertension and coronary artery disease were 
stable, but that he was much debilitated using a wheelchair 
to ambulate.  He was unable to do the job that he used to do 
before and at present was unemployable because of his 
multiple medical conditions and debility.  

In what appear to be addendums to this report dated in June 
2007, the VA examiner noted the veteran's hearing impairment 
did not make him unemployable.  Rather his unemployability 
was mainly secondary to non service-connected medical 
problems of diabetes, coronary artery disease, congestive 
heart failure, hypertension, chronic atrial fibrillation and 
degenerative joint disease.

Moreover, the veteran's remaining service-connected 
disabilities, namely the hearing loss, tinnitus, and 
peritoneum adhesions, are not significantly disabling from an 
industrial standpoint.  There is no medical evidence of 
record which shows the veteran has sought regular medical 
treatment for these disabilities or that they preclude him 
from securing or following substantially gainful employment.  

In this case, there is no medical evidence showing that the 
veteran's circumstances are so exceptional as to warrant a 
grant of a TDIU under the provisions of section 4.16(b).  
Clearly, the service-connected urethral stricture is 
productive of a great degree of disability, as indicated by 
the 30 percent rating assigned.  However, there is no 
indication in the record that the disability involves factors 
that are not reflected in the Rating Schedule, or that impair 
the veteran's ability to work to a greater degree than 
recognized.  Although the veteran cannot perform labor of the 
types in which he has the most significant employment 
experience, his nonservice connected cardiovascular disease 
and degenerative joint disease play a large part in his 
functional impairment which, together with his service-
connected disabilities, preclude gainful employment.  Such 
non-service-connected disabilities, however, may not be 
considered in support of the TDIU claim.  

The Board in no way wishes to minimize the nature and extent 
of the veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely because of them.  To the 
extent to which the veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 60 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b) (2007).

ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the abdomen, muscle group XIX, with fracture 
of the ischium, is denied.

Entitlement to TDIU is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


